Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered October 23, 1995, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While riding on the subway, the complainant was robbed at knifepoint by the defendant and his two cohorts. At trial, the conductor identified the defendant as one of the three teenage boys she saw escaping between the cars after the robbery. Contrary to the defendant’s contention, the prosecution’s failure to serve the pretrial notice required by CPL 710.30 (1) (b) does not warrant, a reversal in this case.
Since the defendant moved to suppress the identification testimony and received a full hearing on the fairness of the identification procedure, any alleged deficiency in the pretrial notice provided by the People was irrelevant (see, People v Kirkland, 89 NY2d 903; CPL 710.30 [3]).
The defendant’s sentence was not excessive (People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.